Citation Nr: 0813812	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had 20 years active service ending with his 
retirement in July 1978.  He died in March 2007.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas, that denied the benefits sought on 
appeal.  The appellant's notice of disagreement was received 
in August 2007.  A statement of the case was issued in 
September 2007, and a substantive appeal was received in 
September 2007.

In February 2008, the appellant submitted a Motion to Advance 
on the Docket.  In April 2008, the Board granted the 
appellant's motion.


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange or any 
comparable herbicide agent during active military, naval, or 
air service.

2.  The veteran died in March 2007, and the death certificate 
lists the immediate cause of death as lymphoma cancer.   

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was by way of 
a letter from the RO to the veteran dated in April 2007.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  To the extent that such notice may be 
deficient in any respect, such as with regard to an effective 
date, the matter is effectively moot in light of the 
following decision which finds that the preponderance of the 
evidence is against the appellant's claim.

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has 
adjudicated the appellant's claim based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records have 
been obtained.  In this regard, VA has obtained and reviewed 
the veteran's service personnel records as well as his 
service medical records.  Further, the RO requested a special 
search for documentation of any service in Vietnam, but no 
records showing such service were located.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with her claim.

Criteria & Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
Hodgkin's Disease and malignant tumors, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The Board recognizes that the veteran had Air Force service.  
However, for background information purposes it is noted that 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R.  
§ 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated 
its position that service in deep-water naval vessels 
offshore of Vietnam (as opposed to service aboard vessels in 
inland waterways of Vietnam) is not included as "service in 
the Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases.  See comments section 
in Federal Register announcement of final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 66 
Fed.Reg. 23166 (May 8, 2001).  In keeping with the above, the 
Board declines to view flights over Vietnam as service in 
Vietnam for purposes of the presumption.  Rather, the Board 
believes that actual duty or visitation in Vietnam is 
necessary.

Notwithstanding the above, in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. Aug. 16, 2006), the Court holds that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  In other words, exposure to herbicides will be 
presumed based on the receipt of a VSM.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.  
However, in the present case the evidence does not show that 
the veteran was awarded the VSM.

Presumption of Exposure

The Board acknowledges that the appellant contends that the 
veteran developed lymphoma cancer resulting from Agent Orange 
exposure during service in Vietnam.  However, the veteran's 
service personnel records do not show that the veteran was 
ever physically present in the Republic of Vietnam for active 
duty service.  Records show that the veteran was assigned to 
duty in Thailand.  There is also no reference to service in 
Vietnam in the service medical records.  Therefore, the 
provisions of 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e) are not for application.

Direct Service Connection 

As noted above, the veteran died in March 2007.  His death 
certificate lists the immediate cause of death as lymphoma 
cancer.  At the time of the veteran's death in March 2007, 
the veteran was not service-connected for lymphoma cancer or 
any other disabilities.

The Board notes that the service medical records are negative 
for complaints of lymphoma cancer.  Moreover, a service 
Report of Medical Examination dated in October 1977 reflects 
that the veteran's skin and lymphatics were clinically 
evaluated as normal.  There is also no post-service medical 
record pertaining to lymphoma cancer until the veteran was 
treated for refractory lymphoma at Wilson N. Jones Medical 
Center in March 2007, which was many years after discharge.  

Moreover, there is no competent evidence in the record 
suggesting a causal link between the veteran's lymphoma 
cancer and his service.  The Board is thus presented with an 
evidentiary record which does not show that the disability 
which caused the veteran's death manifested in service, or 
within the presumptive period.  There is also no medical 
evidence offered in this case which otherwise suggests that 
the veteran's lymphoma was causally related to service. 

The Board sympathizes with the appellant for her loss.  
However, the preponderance of the evidence is against a 
finding of a link between the veteran's cause of death and 
his service.  Thus, the appellant's claim must be denied.  
See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


